Citation Nr: 1441634	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  07-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's claim for entitlement to service connection for sleep apnea.

In September 2011 and January 2014, the Board remanded this matter for additional development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records show complaints of frequent trouble sleeping, which was attributed to financial and family stress by the Veteran.  See Treatment Report dated October 1998.  While the March 2014 VA medical addendum opinion addressed the Veteran's assertions of having sleep apnea since 2000, and addressed whether his sleep apnea was etiologically related to any of his service-connected disabilities, the examiner did not discuss the significance of the Veteran's in-service complaints of sleep problems.  Hence, the directives of the January 2014 Board remand were not complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the October 2011 examination and provided the March 2014 addendum opinion for the purposes of determining the etiology of the Veteran's sleep apnea.  If further examination is required, this should be arranged.  

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep apnea disability is related to active duty service. 

The examiner should acknowledge and discuss the significance, if any, of the documented in-service complaints of sleep problems.

A rationale for the opinion must be provided.  

2.  If the benefit remains denied, issue another supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

